IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Dependency of
                                                     No. 81287-4-I (consolidated with
 V.D.-F. (DOB: 11/08/2011),                          No. 81288-2-I)

 M.D. (DOB: 03/05/2008),                             DIVISION ONE

                         Minor children.             UNPUBLISHED OPINION

 JESUS ENRIQUE DIAZ ARDON,

                         Appellant,

                    v.

 STATE OF WASHINGTON,
 DEPARTMENT OF CHILDREN,
 YOUTH AND FAMILIES,

                         Respondent.

       COBURN, J. — Jesus Diaz 1 appeals the termination of his parental rights to

his daughter, V.D.-F., and his son, M.D. He argues that he was denied due

process when the trial court terminated his rights based on parental deficiencies

of which he had no notice. In the alternative, he contends the Department of

Children, Youth and Families failed to establish that it provided services to help

him correct these deficiencies. Because we conclude that Diaz had sufficient

notice of the issues to be raised at the termination trial, and the Department



       1
           We refer to Diaz using the name he used for himself when testifying.
  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81287-4-I/2


offered all services that were appropriate and reasonably available, we affirm the

order of termination.

                                      FACTS

       The facts giving rise to the dependency and termination proceedings in

this case are largely uncontested. Diaz is the father of V.D.-F. (born in

November 2011) and M.D. (born in March 2008). 2 Diaz has history of struggles

with his mental health. He has been diagnosed with schizophrenia and

schizoaffective disorder, which have caused him to experience hallucinations,

delusions, and erratic behavior.

       The Department filed its first dependency petition as to the children in

2012 after Diaz experienced a significant mental health crisis and was

involuntarily committed due to concerns that he posed a danger to himself or

others. Diaz signed an order establishing that the children were dependent. As

part of the dependency proceedings, he was required to participate in a

psychological evaluation and individual mental health counseling as well as

several different services related to parenting skills. Diaz’s evaluation

emphasized the importance of “the father maintaining his medication regimen in

order to prevent future psychotic episodes.”

       Diaz’s mental health stabilized, and the juvenile court returned the children

to his care in January 2015. However, the juvenile court warned Diaz that he




       The mother’s parental rights were terminated by default in January 2019,
       2

and she did not appeal.


                                          2
No. 81287-4-I/3


could not allow any contact between the children and their mother who had

significant untreated substance abuse issues.

       The Department filed a motion to remove the children in May 2015 after

M.D. admitted at school that he was seeing his mother and that he “was not

supposed to tell the social worker or the CASA.” The juvenile court removed the

children.

       The court returned the children to Diaz in November 2015, and the

dependency case was dismissed in June 2016. Shortly thereafter, Diaz stopped

taking his prescribed medication. In January 2017, he was arrested for

assaulting his uncle. In February 2017, both he and the mother were arrested

after Diaz used a piece of construction equipment to damage a hotel room and

threaten police officers.

       The Department filed a second dependency petition. Diaz again signed

an agreed order of dependency. He also agreed to participate in individual

mental health counseling, medication management, a parenting education

program, and a parenting assessment focusing on his psychiatric needs.

       Dr. Claudette Antuña conducted the parenting assessment in May 2018.

According to Dr. Antuña, the father’s testing results indicated that he “overvalues

discipline & loyalty,” “has rigid expectations of children,” and “is impetuous and

easily angered.” Dr. Antuña was concerned that the father “did not show a

strong awareness of the impact his behavior has on others.”

       As part of her assessment, Dr. Antuña observed a visit between Diaz and

the children. During the visit, V.D.-F. told Diaz that she enjoyed the visit and


                                          3
No. 81287-4-I/4


wanted to visit with him regularly but did not want to live with him. M.D. nodded

in agreement.

       Dr. Antuña concluded that Diaz was not currently able to parent the

children. Because Diaz had a history of stopping his medication, Dr. Antuña

believed that his medication compliance should be assessed for at least three

years before the children could be returned to him.

       In August 2018, therapist Geoffrey Thomas began seeing both children for

individual counseling for post-traumatic stress disorder. Thomas also saw the

children together with their foster parents for family counseling. According to

Thomas, the purpose of the individual counseling was to help the children

explore their past trauma, which both children described as “neglect, a lot of

instability in terms of living situation, like moving and being homeless” and

“witnessing domestic violence, drug use, and…physical abuse.” The purpose of

the family counseling was to help the foster parents “develop skills to help the

kids cope with trauma, past trauma, and help them develop skills to deal with

behavioral issues, and supporting, like, relationship communication, relationship

building.”

       In the fall of 2018, V.D.-F. disclosed to Thomas that Diaz had sexually

abused her while she was living with him. She also disclosed sexual abuse by

two older male cousins during the same time period. V.D.-F. said Diaz “told her

never to tell and that no one would believe her if she told.” According to Thomas,

V.D.-F. was “[c]rying, shaking, stuttering, [and] physically retreating” when

discussing the sexual abuse. V.D.-F. also reported the sexual abuse to the


                                         4
No. 81287-4-I/5


Department social worker, Megan Meyer; the court-appointed special advocate

(CASA), Elizabeth Cohen; her foster parents, a Child Protective Services (CPS)

investigator, a police officer, and staff at Harborview Medical Center. The

content of her reports was consistent.

       Claudia Kirkland, a clinical social worker specializing in trauma treatment,

began providing additional therapy to V.D.-F. to address her trauma symptoms

including nightmares, difficulty sleeping, and a decreased interest in doing things.

Kirkland concluded that “it would be detrimental to [V.D.-F.]’s ongoing trauma

therapy to resume visitation with her father.”

       The Department moved to suspend Diaz’s visitation with the children. The

juvenile court discontinued Diaz’s contact with V.D.-F. but permitted supervised

visitation with M.D. to continue. The juvenile court also ordered Diaz to

participate in a sexual deviancy evaluation.

       Matthew Platte conducted the father’s sexual deviancy evaluation.

According to Platte, testing showed the father had “low cognition scores, a low

level of insight, and significantly elevated scores indicating the need to be

perceived in a favorable light.” Platte did not recommend the father participate in

any sexual deviancy treatment. He stated, “Being a – the fact that his – his –

he’s already in mental health counseling, he’s already got a medication regime,

he’s in -- he’s categorically denying the offense, so being able to process, you

know, offense history or sexual urges, he would just maintain that denial through

counseling, so I think it would be ineffective, and there’d be very few treatment

objectives we’d be able to address.”


                                          5
No. 81287-4-I/6


       As part of the evaluation, Diaz underwent a polygraph examination by

Robert Littlejohn. During the polygraph, Diaz denied sexually abusing V.D.-F.

But told Littlejohn that he had a “mental episode” during the timeframe that the

sexual abuse allegedly occurred. Diaz also told Littlejohn that he did not like

taking psychiatric medication and was not taking his prescription at the time of

the polygraph. According to Littlejohn, Diaz gave “extremely inconsistent

responses throughout the testing process.” Littlejohn stated this was “very

unusual” and was “one of the rare times that I’ve had this erratic of a response.”

As a result, the polygraph results were deemed “inconclusive.”

       On November 18, 2018, the Department filed a petition to terminate Diaz’s

parental rights. The petition alleged three primary grounds for termination. First,

the petition alleged that Diaz had “significant mental health issues.” It stated that

“[w]hen he is on medication he is stable, but if he discontinues his medication he

rapidly deteriorates with significant hallucinations and becomes violent and

dangerous.” Second, the petition alleged that Diaz had “allowed for the mother to

be around the children and care for them despite court orders prohibiting that

contact” and “is unwilling to divorce the mother for the purposes of establishing a

parenting plan if the children were to return to his care.” Third, the petition

alleged that the children had experienced “significant trauma” and abuse with

Diaz and that they did not want to live with him.

       On June 25, 2019, the Department held a shared planning meeting to

discuss, under what circumstances if any, Diaz could begin having contact with

V.D.-F. again. Both Thomas and Kirkland attended the meeting. At the meeting,


                                           6
No. 81287-4-I/7


Diaz was “unwilling or unable to listen to and/or understand [V.D.-F.]’s reported

concerns.” He accused V.D.-F. of lying about the sexual abuse and stated that

“he believed her reports came from an adult and that a child would not be able to

come up with the things that she reported.” He also “refused to consider the

trauma that [V.D.-F.] has reported experiencing” and “refused to consider the

recommendations from her therapists.” Diaz insisted that both children would be

“fine and happy” once they were returned to him.

      Trial on the termination petition was originally scheduled to take place on

August 12, 2019. On the morning of trial, Diaz discharged his attorney. The trial

court continued the trial date for several months in order for Diaz to obtain new

counsel.

      On September 19, 2019, the Department filed an amended termination

petition incorporating additional facts regarding V.D.-F.’s sexual abuse

disclosures. The petition now alleged, as a fourth ground for termination, that

Diaz was unable to meet V.D.-F.’s mental health needs.

      Mr. Diaz appeared unwilling or unable to listen to and/or
      understand [V.D.-F.]’s reported concerns, or the therapeutic
      recommendations that visits not resume. Mr. Diaz repeatedly
      interrupted others, stating that he believes [V.D.-F.] was coached
      into making her statements, and that people are lying. It appeared
      to the Department that if Mr. Diaz did start to have contact with
      [V.D.-F.], he would not be capable of renewing their contact in a
      sensitive way that put [V.D.-F.]’s feelings first, or even of
      acknowledging her feelings.

      Trial on the petition took place in January and February of 2020. At the

time of the trial, V.D.-F. and M.D. were 8 years and 11 years old respectively.




                                         7
No. 81287-4-I/8


Over the course of nine days, the trial court heard testimony from 17 witnesses

and reviewed 102 exhibits.

       The evidence showed that Diaz was taking his medication and understood

the importance of taking it as prescribed. But the evidence also showed that Diaz

continued to have limited insight into the children’s mental health needs. At trial,

Diaz continued to reiterate that V.D.-F. was lying about the allegations of sexual

abuse. He also continued to claim that children wanted to live with him but that

the foster parents and social workers had coached the children to say otherwise.

       Cohen testified that every time she met with the children, they immediately

said, “I don’t want to go back. I don’t want to go back.” According to Cohen,

“[t]hey said it to me every visit, before I even asked, you know, as an initial

greeting. It was almost their greeting to me when I would come for a monthly

visit.” Both children told Cohen they were scared of Diaz and “didn’t feel safe”

with him. The children also sent letters to the court stating that they wanted to

stay with their foster parents. M.D.’s letter stated: “My biological dad is trying his

best to get me back, but I do not want to go back with him…If I lived with my

dad…anything could happen and I could get hurt and I do not want to get hurt,

badly.”

       In its ruling, the trial court addressed the three grounds for termination

argued by the Department: Diaz’s mental health history, his continued

relationship with the mother, and his limited insight into the children’s needs. As

to Diaz’s mental health, the trial court concluded that while his mental health

issues were significant, the risk of decompensation did not render him unfit to


                                           8
No. 81287-4-I/9


parent. But the trial court concluded that the two other grounds constituted a

basis for termination. As to Diaz’s relationship with the mother, the trial court

found as follows:

         However, the father’s continuing relationship with the children’s
         mother does present a risk to the children if the children were
         returned to the father’s care. Her parental deficiencies are
         unremedied and uncontested. The mother’s parental rights have
         been terminated; she did not participate in any remedial services in
         the children’s current dependency action, and has not visited he
         children since December of 2017. There are no services available
         to cause the father to separate from the mother; despite this being
         an ongoing issue in both dependency actions. The termination
         petition in this matter was filed November 8, 2018, but Mr. Diaz did
         not separate from the mother until the month prior to this trial. She
         is still on his lease.

As to Diaz’s understanding of M.D. and V.D.-F.’s unique needs, the trial court

found:

         In addition to the above, the children experienced significant trauma
         when they were in the father’s care, as a result of which they are
         diagnosed and receiving care for Post-Traumatic Stress Disorder.
         [V.D.-F.] is also in counseling for sexual trauma. The father’s limited
         insight into his children’s needs is a compelling basis to find that he
         is unfit to parent them now, and will not be fit to do so within the
         children’s near future. The court does not reach whether the sexual
         abuse occurred, but [V.D.-F.] is highly traumatized by her
         perception of these experiences. Attempts by the Department to
         discuss the children’s needs have been met by hostility [from] the
         father, who has been angry and defensive in meetings and who did
         not respond to the efforts of social worker Mariani to contact him to
         discuss those needs. As observed by Dr. Antuna, the father has
         rigid expectations of children, shows paranoia and lack of insight,
         and has difficulty with identifying problems and with problem-
         solving. Those attributes were demonstrated in the father’s
         testimony before the court. The father testified that many of the
         allegations before the [c]ourt were the result of a conspiracy
         between the foster parents, the social workers, and the therapists.
         The father is not able to understand, or to plan for how to meet,
         these children’s complex emotional and developmental needs.




                                           9
No. 81287-4-I/10


       The trial court rejected the father’s claim that he had not received the

necessary services to learn about his children’s needs.

       At trial the father argued that necessary services had not been
       provided, in the form of family therapy or of meeting with the
       children’s therapists to learn about their needs. Prior to trial the
       father had not requested either of these. Family therapy with the
       children, or attending the children’s therapy sessions, while they
       continued to oppose reunification, would not have been healthy for
       the children. The Department had discussed the father meeting
       with the children’s therapists, however given the father’s lack of
       curiosity about and lack of insight into the children’s emotional
       needs, to the extent that this was a service that was necessary and
       reasonably available, providing that service would have been futile
       and would not have been capable of correcting the father’s
       deficiencies within the near future. The Department attempted to
       discuss the children’s needs during phone conversations and
       meetings, and sent the father the children’s mental health
       assessments translated into Spanish. The Department did not
       support sending the father to the children’s therapy sessions, due
       to his expressed disbelief (to the Department and at trial) that the
       children had emotional issues related to the care that he had
       provided for them, because his participation could have a negative
       impact on the children’s progress. The father testified that he
       believed that the social workers, CASA and therapists were making
       up mental health issues for the children as a way of preventing their
       return to his care. The father had attended multiple services in the
       first and second dependencies, including parent coaching, that
       emphasized the importance of recognizing and learning about his
       children’s needs so that he would be able to meet those needs. The
       father also did not discuss the children’s needs or diagnoses with
       his own therapist during the three years of his own therapy.

The trial court entered findings of fact and conclusions of law terminating the

father’s parental rights. Diaz appeals.

                                    ANALYSIS

1.     Standard of Review

       Parents enjoy fundamental liberty interests in the continued care, custody,

and companionship of their children. Santosky v. Kramer, 455 U.S. 745, 753, 102



                                          10
No. 81287-4-I/11


S. Ct. 1388, 71 L. Ed. 2d 599 (1982). Termination of the parent-child relationship

involves a two-step process. In re Welfare of A.B., 168 Wn.2d 908, 911, 232 P.3d

1104 (2010). First, the Department must prove the six termination factors set

forth in RCW 13.34.180(1) by clear, cogent, and convincing evidence. A.B., 168

Wn.2d at 911. One of these factors is whether the Department has provided all

the services ordered as part of the dependency proceedings, as well as “all

necessary services, reasonably available, capable of correcting the parental

deficiencies within the foreseeable future.” 3 RCW 13.34.180(1)(d). If this burden

is satisfied, the court must also find by a preponderance of the evidence that

termination is in the best interests of the child. RCW 13.34.190; In re

Dependency of K.N.J., 171 Wn.2d 568, 576-77, 257 P.3d 522 (2011).

       Where, as here, the trial court has weighed the evidence, appellate review

is limited to determining whether substantial evidence supports the court’s

findings of fact and whether those findings support the court’s conclusions of law.

In re Dependency of P.D., 58 Wn. App. 18, 25, 792 P.2d 159 (1990).

Unchallenged findings of fact are verities on appeal. In re Welfare of A.W., 182

Wn.2d 689, 711, 344 P.3d 1186 (2015). Challenged findings will be upheld “[i]f

there is substantial evidence which the lower court could reasonably have found

to be clear, cogent and convincing.” In re Welfare of Aschauer, 93 Wn.2d 689,

695, 611 P.2d 1245 (1980). Clear, cogent, and convincing evidence exists when

the ultimate fact in issue is shown to be “‘highly probable.’” In re Dependency of

       3
        A condition that prevents reunification constitutes a parental deficiency.
In re Welfare of C.S., 168 Wn.2d 51, 56 n.3, 225 P.3d 953 (2010).



                                        11
No. 81287-4-I/12


T.L.G., 126 Wn. App. 181, 197, 108 P.3d 156 (2005) (quoting In re Dependency

of H.W., 92 Wn. App. 420, 425, 961 P.2d 963, 969 P.2d 1082 (1998)). We defer

to the trier of fact on issues of conflicting testimony, credibility of the witnesses,

and the weight or persuasiveness of the evidence. In re Welfare of S.J., 162 Wn.

App. 873, 881, 256 P.3d 470 (2011). Such deference is particularly important in

proceedings affecting the parent and child relationship because of “the trial

judge’s advantage in having the witnesses before him or her.” A.W., 182 Wn.2d

at 711.

2.     Notice

       Diaz contends that his right to due process was violated because he was

not given notice that his relationship with the mother or his inability to understand

the children’s needs would be grounds for termination. We conclude that Diaz

received adequate notice that the trial court would consider these factors as

parental deficiencies. 4

       A parent’s right to the “custody, care, and companionship” of their children

cannot be abridged without due process of law. In re Welfare of Key, 119 Wn.2d

600, 609, 836 P.2d 200 (1992). Due process is a flexible concept that may vary

with the interests that are at stake, but at its heart are the concepts of notice and

the ability to be heard. Mullane v. Central Hanover Bank & Trust Co., 339 U.S.

306, 313-314, 70 S. Ct. 652, 94 L. Ed. 865 (1950).

       4
        As an initial matter, the Department argues that we should decline to
consider Diaz’s due process argument because it was raised for the first time on
appeal. But, as this court has previously held, this argument is reviewable under
RAP 2.5(a)(3) as an issue of constitutional magnitude. In re Dependency of
A.M.M., 182 Wn. App. 776, 790 n.8, 332 P.3d 500 (2014).


                                           12
No. 81287-4-I/13


       In the context of a termination proceeding, due process requires that

parents have “notice of the specific issues to be considered” in order “to prevent

surprise, helplessness and disadvantage.” In re Dependency of A.M.M., 182 Wn.

App. 776, 791, 332 P.3d 500 (2014) (quoting In re Welfare of Martin, 3 Wn. App.

405, 410, 476 P.2d 134 (1970)). Both sides “need to know what deficiencies are

at issue since the State has to prove the deficiencies to make its case while the

parent has to know what allegations to defend against.” Matter of Welfare of

F.M.O., 194 Wn. App. 226, 232, 374 P.3d 273, 277 (2016). Due process is

violated if a parent is held accountable for a parenting deficiency about which he

or she was never notified. A.M.M., 182 Wn. App. at 790. We review de novo an

alleged deprivation of due process. In re Welfare of A.G., 160 Wn. App. 841, 844,

248 P.3d 611 (2011).

       Here, there was ample evidence to show that Diaz had notice that his

failure to understand the children’s needs was a barrier to reunification. First, the

Department’s original trial brief – filed more than five months prior to the trial –

noted concerns about Diaz’s ability to understand his children’s needs

particularly those of V.D.-F. surrounding her allegations of sexual abuse. It

alleged that Diaz had been “unwilling or unable to listen to and/or understand

[V.D.-F.]’s reported concerns, or the therapeutic recommendations that visits not

resume.” It also alleged that if Diaz did start to have contact with V.D.-F., “he

would not be capable of renewing their contact in a sensitive way that put [V.D.-

F.]’s feelings first, or even of acknowledging her feelings.” The trial brief asserted,

as a basis for termination, that “[t[he father has demonstrated that she [sic] is


                                          13
No. 81287-4-I/14


currently incapable of prioritizing or providing for the children’s emotional,

physical, mental and developmental needs, and that there is little likelihood that

he can remedy his parental unfitness within the children’s near future.” Second,

the Department’s amended termination petition – filed four months prior to the

trial – alleged that the parents were “incapable of providing for the children’s

emotional, physical, mental and developmental needs.” It also alleged concerns

that Diaz was unable to meet V.D.-F.’s mental health needs.

       Mr. Diaz appeared unwilling or unable to listen to and/or
       understand [V.D.-F.]’s reported concerns. He refused to consider
       the trauma that [V.D.-F.] has reported experiencing, and he refused
       to consider the recommendations from her therapists. Mr. Diaz
       repeatedly interrupted others, stating that he believes [V.D.-F.] was
       coached into making her statements, and that people are lying. It
       was very clear from that meeting that if Mr. Diaz did start to have
       contact with [V.D.-F.], he would not be capable of renewing their
       contact in a sensitive way that put [V.D.-F.]’s feelings first, or even
       of acknowledging her feelings.

       Finally, Meyer sent Diaz a letter on October 24, 2019, outlining the

Department’s concerns for the children’s safety in his care and stating what he

needed to do in order to reunify with the children. The letter specifically identified

Diaz’s lack of awareness of his children’s needs as a deficiency.

       Another concern to the Department is your lack of understanding
       regarding your children’s special needs, particularly in terms of both
       children’s trauma histories and how their trauma experiences
       continue to affect them, particularly for [V.D.-F.]. Also, [M.D.]’s
       special education needs. [M.D.] continues to be behind in school
       and he requires consistent and dedicated assistance from adults to
       assist him in being successful academically. The Department has
       tried to provide you with opportunities to learn about what the
       children’s needs related to their trauma in Shared Planning
       Meetings, however, it did not appear that you were willing to listen
       or accept the therapist’s assessments. If you are willing to learn
       more about their trauma history, how it impacts them, and what


                                          14
No. 81287-4-I/15


       their needs are to address their traumas, please contact your social
       worker about this so we can discuss further.

       If you fail to correct the identified parental deficiencies, this may
       result in the termination of your parental rights.

(Emphasis added). Meyer sent the letter to Diaz in both English and Spanish. We

conclude that Diaz had ample notice that his lack of insight would be considered

at the termination trial.

       Similarly, Diaz fails to establish he lacked notice that his continued

relationship with the mother constituted a parental deficiency. This relationship

had been a barrier to reunification since the first dependency proceeding. When

the children were returned to Diaz in January 2015, the juvenile court explicitly

forbade any contact between the mother and children other than what was

supervised by the Department. A few months later, when the Department

became aware that Diaz had allowed such contact, the Department sought to

remove the children. In response, Diaz filed a declaration acknowledging that he

knew he had violated the court order and asking the court to “please not punish

my children for my poor judgment.” The trial court removed the children “based

on [the father’s] failure to follow the agreed conditions of placement.” Gradually,

the trial court expanded the father’s visitation with the children stressing that

“[t]he father shall not allow any contact with the mother during any of the agreed

visits with the children.” The trial court ordered that the children could not be

returned until the father was “able to articulate…the potential risks posed by the

mother to the children by her use of substances.”




                                          15
No. 81287-4-I/16


       Moreover, both the original and the amended termination petition alleged

Diaz’s continued relationship with the mother as a basis for termination stating,

“[t]he father has also allowed for the mother to be around the children and care

for them despite court orders prohibiting that contact” and “[t]he father is unwilling

to divorce the mother for the purposes of establishing a parenting plan if the

children were to return to his care.”

       Finally, Meyer expressed concern about Diaz’s continued relationship with

the mother in her October 24, 2019 letter:

       Please note: the Department also has significant concern about
       your ongoing relationship with the children’s mother, Ms. Franklin,
       due to the ongoing risk of harm to the children by Ms. Franklin and
       your failure to protect them from this. Ms. Franklin has never
       addressed her parenting deficiencies or safety concerns. The
       Department has ongoing concern about your willingness and ability
       to be protective of the children from Ms. Franklin, as demonstrated
       by a pattern of behavior in the past where you have allowed Ms.
       Franklin to see the children on multiple occasions despite specific
       court orders prohibiting contact.


       Diaz analogizes this case to Dependency of A.M.M. In A.M.M., the

Department asserted at the termination trial that the mother was unfit to parent

because “she lacked understanding of her children’s developmental needs.”

A.M.M., 182 Wn. App. at 784. The trial court agreed and terminated the mother’s

parental rights based on three issues one of which was the mother’s “lack of

knowledge regarding her children’s development needs.” A.M.M., 182 Wn. App.

at 792. This court reversed holding that the mother’s due process rights were

violated because “[n]either the termination petition nor the dependency petition

stated that [the mother’s] lack of knowledge regarding her children’s


                                         16
No. 81287-4-I/17


developmental needs constituted a parental deficiency” and “there is no evidence

in the record that [the mother] was ever informed that she could lose her parental

rights if she did not adequately familiarize herself with her children’s

developmental needs.” A.M.M., 182 Wn. App. at 792.

       But here, unlike in A.M.M., Diaz had ample notice of the parental

deficiencies at issue at the termination trial. He was not surprised or

disadvantaged when the Department argued that they constituted parental

deficiencies. In fact, Diaz denied that they were parental deficiencies contending

that the children did not have any special mental health needs and he had

separated from the mother shortly before the trial. The holding in A.M.M. does

not compel reversal here.

3.     Failure to Provide Services

       In a related argument, Diaz contends the Department failed to meet its

burden under RCW 13.34.180(1)(d) because it did not provide him with services

to help him gain insight into the children’s needs.

       When a condition precludes reunification, the Department must provide

any necessary services to address that condition In re Matter of K.M.M., 186

Wn.2d 466, 480, 379 P.3d 75 (2016). The services offered must be specifically

tailored to the parent’s unique needs. In re Dependency of T.R., 108 Wn. App.

149, 161, 29 P.3d 1275 (2001). However, where the record establishes that the

offer of services would be futile, the trial court can make a finding that the

Department has offered all reasonable services. K.M.M., 186 Wn.2d at 483. The

provision of services is futile where a parent is unwilling or unable to participate


                                          17
No. 81287-4-I/18


in a reasonably available service that has been offered or provided. K.M.M., 186

Wn.2d at 483 (citing In re Dependency of Ramquist, 52 Wn. App. 854, 861, 765

P.2d 30 (1988)).

       Here, the Department offered Diaz a variety of services designed to

address his overall parenting abilities. Diaz does not dispute that during the first

dependency proceeding the Department offered him a parenting skills class,

called Incredible Years, as well as parent-child interactive therapy. See In re

Welfare of Angelo H., 124 Wn. App. 578, 587, 102 P.3d 822 (2004) (services

offered in prior dependencies may properly be considered as factual evidence in

a termination of parental rights proceeding). The Incredible Years program

teaches parents “how to relate to their children on their developmental level.”

Parent-child interactive therapy instructs parents on “bonding relational

experiences” and how to relate to their children’s needs based on the child’s “age

and developmental needs.” Department social worker Colleen Mariani testified

that “the basis behind” these services is “that it is important to understand your

child’s needs.”

       During the second dependency proceeding, the Department referred Diaz

to a parenting education program called Parent Effectiveness Training. This

program had a Spanish-speaking provider and worked with Diaz “on

understanding children’s cues, general parenting skills, and education




                                         18
No. 81287-4-I/19


surrounding things like discipline.”5 After completing the program, Diaz was

referred for additional parenting skills training at El Centro de la Raza.

       In addition, the Department social workers worked with Diaz to increase

his understanding of V.D.-F.’s and M.D.’s unique needs. Meyer testified that she

had discussed with Diaz, on more than one occasion, the importance of

understanding the children’s trauma and resulting mental health issues. She

shared the results of the children’s mental health assessments with Diaz and met

with him regularly “to make sure he’s aware of their needs and their experiences,

like how it plays out in their day to day behaviors, their sleep, things like that.”

She also suggested that Diaz contact the children’s therapists to inquire about

becoming involved in their therapy.

       But despite these services, Diaz did not demonstrate any increased

insight into his children’s mental health needs or any willingness to develop it.

When Meyer invited the children’s therapists to meetings, Diaz refused “to accept

how the children’s trauma continues to affect them” and was “not willing to hear

the therapist’s discussions about their therapy together, what they’re working on,

their diagnoses, things like that.” Even at trial, Diaz testified that he believed the

children’s therapists were wrong and had merely fabricated diagnoses for the

children. He demonstrated no desire to consult with the children’s therapists


       5
         Diaz argues that the Department’s offer of Parent Effectiveness Training
was insufficient because it “has nothing to do with trauma education.” In doing
so, he relies on information obtained from what appears to be the training
program’s official website. Because this information is not part of the record on
appeal, we decline to consider it. We also decline Diaz’s request that we take
judicial notice of the website pursuant to ER 201.


                                          19
No. 81287-4-I/20


stating, “I feel that they’re working against me.” Diaz also minimized the

children’s desire not to live with him. He stated that he did not believe they were

telling the truth and speculated that they had been forced to write the letters.

       Diaz argues that the Department should nonetheless have offered him

more ways to participate in the children’s therapy. But the trial court found that

such a service would not have been appropriate in this case.

       Family therapy with the children, or attending the children’s therapy
       sessions, while they continued to oppose reunification, would not
       have been healthy for the children. The Department had discussed
       the father meeting with the children’s therapist, however given the
       father’s lack of curiosity about and lack of insight into the children’s
       emotional needs, to the extent that this was a service that was
       necessary and reasonably available, providing that services would
       have been futile and would not have been capable of correcting the
       father’s deficiencies within the near future.

While Diaz assigns error to this finding as a whole, he does not challenge the

factual basis behind the court’s finding that family therapy was not in the

children’s best interest. The trial court’s finding was supported by substantial

evidence. Kirkland testified that it is common for caregivers to be involved in a

child’s trauma therapy but that it was unlikely that she would involve the alleged

perpetrator of abuse in a child’s therapy “if the perpetrator had not done any

treatment and shown any accountability.” Thomas testified that allowing Diaz to

participate in the children’s therapy would have a “negative effect” on the children

because Diaz and the children had “competing goals.” And Meyer testified that

family therapy would only be productive “[i]f the children, particularly [V.D.-F.],

was at a point where she was not fearful of Mr. Diaz.” Because Diaz did not

demonstrate any interest in participating in the children’s therapy, and because


                                          20
No. 81287-4-I/21


his participation would have been harmful to the children, such a service was

futile. 6 See, e.g., K.M.M., 186 Wn.2d at 480-83 (attachment and bonding service

would have been futile where child “could not tolerate interactions with her

father,” “refused to attend visitation,” and “would not be a willing participant in any

therapeutic services with her father”).

       For the first time on appeal, Diaz asserts that the Department should have

directed his own mental health counselor to offer “trauma-informed” counseling in

order to help him understand what the children had experienced. But there was

no evidence in the record that his counselor was willing or able to offer such a

service. Nor was there any evidence, other than Diaz’s speculation, that such a

service would have been necessary or appropriate. The record is insufficient to

permit meaningful review of this claim.

       Finally, Diaz assigns error to the trial court’s findings that “[c]ontinuation of

the parent-child relationship clearly diminishes the children’s prospects for early

integration into a stable and permanent home,” and that “[t]ermination of parental

rights is in the best interest of these young children.” But we do not reach these

assignments of error because Diaz fails to support them with any argument or




       6
        Diaz contends that this court should, at the very least, reverse the
termination order as to M.D. claiming that “[h]is issues were less complex and
there was no obstacle or reason why he could not have engaged in family
counseling” with Diaz. But, as discussed above, the trial court found that family
therapy would not have been appropriate for either child “while they continued to
oppose reunification.” Because the evidence established that the Department
offered all necessary and appropriate services with regard to both children,
Diaz’s argument is without merit.


                                          21
No. 81287-4-I/22


authority in his brief. See RAP 10.3(a)(6); Cowiche Canyon Conservancy v.

Bosley, 118 Wn.2d 801, 809, 828 P.2d 549 (1992).

      Affirmed.



WE CONCUR:




                                      22